Citation Nr: 1600819	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  02-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, also claimed as right total knee arthroplasty residuals, including as secondary to or aggravated by a service-connected left total knee arthroplasty. 

2.  Entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for right total knee arthroplasty residuals. 

3.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss prior to July 18, 2006, an evaluation in excess of 10 percent from July 18, 2006, to August 31, 2008, and a compensable evaluation from September 1, 2008, to include the issue of whether the reduction of the evaluation from 10 percent to noncompensable as of September 1, 2008, was proper.  

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to June 1956, from May 1961 to February 1970, and from May 1971 to September 1977, with service in Vietnam from September 1967 to August 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida and Montgomery, Alabama, Regional Offices (RO).
 
These matters were previously before the Board in May 2015, at which time the claims were remanded to afford the Veteran a hearing before the Board.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and the Virtual VA electronic processing systems.  Most of the records in Virtual VA are duplicative of the records in VBMS.  VA treatment records, however, that are not in VBMS are located in Virtual VA.  As the claims are remanded herein, the RO will have the opportunity to review these cases.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.

A Travel Board hearing was held in August 2015; a transcript of this hearing is contained in VBMS.  

The Board recognizes that the Veteran's representative attempts to raise the issue of service connection for ear infections at the August 2015 Board hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased evaluation for the service-connected bilateral hearing loss, remand is required for an updated examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  At the August 2015 Board hearing, the Veteran asserted his hearing loss had worsened in severity since the most recent VA examination in February 2009.  Additionally, the examination is now almost six years old.  Accordingly, an updated examination is warranted.

With regard to the Veteran's claim of service connection for a right knee disorder and a temporary total disability rating for a right knee replacement, remand is necessary for an adequate VA examination and opinion.  The Veteran contends that his right knee disorder is secondary to and/or aggravated by his service-connected left knee disorder.  A VA examination was conducted in January 2003.  In offering an opinion on service connection, the examiner stated that the claim represented a "possibility," but was speculative in nature and therefore does not arise to the level of original medical certainty or even as likely as not.  The examiner noted that there was a previous bone scan which described degenerative changes in numerous locations and did not think that all of these areas could be said to be secondary or due to the left knee condition.  Additionally, the examiner stated that if these areas were truly due to over use, there would not be degenerative changes on the side of the purported overuse that were significantly worse than the limb alleged to have caused the overuse.  In September 2004, a VA examiner provided an opinion that the original condition of tibial varus bilateral, minimal, with healed tibial osteomy left knee rated at 10 percent in 1986 had no relationship to the required total right knee on 1-23-02.  The Board finds that these opinions are inadequate as they do not fully address the issue of aggravation, are speculative, do not contain supporting explanations, and with regard to the last one, do not address the issue at hand.  Therefore, a new opinion is necessary.  

Furthermore, the Board finds that the Veteran's claim of entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for right total knee arthroplasty residuals and the claim for TDIU are inextricably intertwined with his claim of service connection and therefore must be remanded as well.  Additionally, as the Veteran meets the schedular criteria for a TDIU, the Board finds that a social and industrial survey is necessary to determine the effects of the Veteran's service-connected disorders on his employability.  Therefore, upon remand, such survey should be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected hearing loss.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by hearing loss and tinnitus in the report.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided. 

The examiner must opine as to whether any diagnosed right knee disorder is directly due to service.

The examiner must opine as to whether any diagnosed right knee disorder is caused by the Veteran's service-connected left knee disorder, to include as due to overuse.

The examiner must opine as to whether any diagnosed right knee disorder is aggravated by the Veteran's service-connected left knee disorder, to include as due to overuse.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The claims folder contents must be made available for review. The examiner must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The VA examiner is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the claims, including entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for right total knee arthroplasty residuals and entitlement to a TDIU, in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





